        Case 19-03562 Document 18 Filed in TXSB on 08/19/19 Page 1 of 9



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

  In Re:                                         §
                                                 §        CASE NO. 17-34196
  VANDERHALL EXOTICS OF                          §
  HOUSTON, LLC f/k/a/ GLOBAL                     §
  MOTORCARS OF HOUSTON, LLC,                     §        CHAPTER 7
                                                 §
                 Debtor.                         §
                                                 §
  RANDY W. WILLIAMS,                             §
  CHAPTER 7 TRUSTEE,                             §
                                                 §
           Trustee,                              §
                                                 §
  vs.                                            §   Adversary No. 19-3562
                                                 §
  FIRST CALL SECURITY, INC. D/B/A                §
  SPARTAN SECURITY SERVICES,                     §
  DANIEL FERNANDEZ, AND DAVID                    §
  FERNANDEZ, INDIVIDUALLY AND                    §
  D/B/A MEXIDELI USA, INC.                       §
                                                 §
           Defendants.                           §

             MEXIDELI USA, INC.’S MOTION TO DISMISS PURSUANT TO
                 FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)

               Defendant MexiDeli USA, Inc. (“MexiDeli”) files this motion to dismiss Plaintiff

Randy W. Williams’ (the “Trustee”) claims against MexiDeli under Federal Rule of Civil

Procedure 12(b)(6) and would show the Court as follows.

                                     I.     Introduction

               MexiDeli moves to dismiss the claims brought against it because, as the

Complaint states, MexiDeli was voluntarily terminated in December 2014 and therefore can no

longer be sued. In this adversary proceeding, the Trustee brings claims for fraudulent and

preferential transfer to recover money for the bankruptcy estate of Vanderhall Exotics of
           Case 19-03562 Document 18 Filed in TXSB on 08/19/19 Page 2 of 9



Houston, LLC f/k/a Global Motorcars of Houston, LLC. (Dkt. 1, Compl. ¶ 10.) The Trustee has

brought these claims against David Fernandez, Daniel Fernandez, First Call Security, Inc. d/b/a

Spartan Security Services, and “MexiDeli USA, Inc.” 1

                   MexiDeli was a for-profit corporation organized under the laws of Texas and

formed in 2006. (Ex. A, Certification of Termination.) 2 David Fernandez was the sole owner

and director of MexiDeli. (Dkt. 1, Compl. ¶ 24.) As the Complaint acknowledges, MexiDeli

was voluntarily terminated in December 2014. (Id.; Dkt. 1, Compl. ¶¶ 5, 24.) Despite this, the

Trustee seeks to hold MexiDeli, a terminated entity, liable in this action.

                   The Complaint solely alleges facts relating to conduct occurring after MexiDeli’s

termination. MexiDeli cannot be sued for actions that took place after it ceased to exist. And

even if the Trustee had attempted to bring claims arising prior to MexiDeli’s termination, which

he did not, the claims still fail because they would have expired. Under Texas law, a party has

three years from the date of termination of a corporate entity to bring any existing claims, which

are claims that arose during the life of the corporation. Therefore, the Trustee’s claims against




1
         In the Complaint, the Trustee alleges that it is bringing claims against MexiDeli. However, in the caption
of the case, the Trustee states that claims are brought against David Fernandez, Individually and d/b/a MexiDeli, Inc,
not MexiDeli.
2
          MexiDeli asks the Court to take judicial notice of the MexiDeli Certificate of Termination, attached to this
motion as Exhibit A. Under Federal Rule of Evidence 201(b), a court may take judicial notice of a fact that is not
subject to reasonable dispute if it is either “(1) generally known within the trial court’s territorial jurisdiction; or (2)
can be accurately and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
Ev. 201(b). The Certificate of Termination was obtained from the Secretary of State and is proper for judicial
notice. In ruling on a motion to dismiss, the Court may consider “matters of which a court may take judicial notice.”
Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008) (quoting Tellabs, Inc. v. Makor Issues & Rights,
Ltd., 551 U.S. 308, 332 (2007)). The Fifth Circuit has said that, in considering a Rule 12(b)(6), it is “clearly proper .
. . to take judicial notice of matters of public record.” Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011)
(quoting Norris v. Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007)). In any event, even if the Court does not take
judicial notice of the Certificate of Termination, dismissal is appropriate because the Complaint itself alleges that
MexiDeli was terminated in 2014.


                                                        2
        Case 19-03562 Document 18 Filed in TXSB on 08/19/19 Page 3 of 9



MexiDeli are improper as a matter of law and dismissal under Federal Rule of Civil Procedure

12(b)(6) is appropriate.

                                     II.          Legal Standard

               Rule 12(b)(6) allows for a party to move for dismissal of a plaintiff’s claims for

failure to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6); FED. R.

BANKR. P. 7012(b). When reviewing a motion to dismiss for failure to state a claim, “the district

court must accept all well-pleaded facts as true and view them in the light most favorable to the

plaintiff.” Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996) (citation omitted). The plaintiff

“must plead specific facts, not mere conclusory allegations” to survive a motion to dismiss.

Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008) (quoting Tuchman v. DSC

Commc’ns Corp., 14 F.3d 1061, 1067 (5th Cir. 1994)). Plaintiff’s complaint must be “plausible

on its face” which requires “more than a sheer possibility that a defendant has acted unlawfully.”

Bell Atlantic Corp v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Dismissal is proper if there is either (1) the lack of a cognizable legal theory or (2) the

absence of sufficient facts under a cognizable legal theory.” Morrow v. Bank of Am., N.A., No.

5:12-CV-00782-OLG, 2013 WL 12131235, at *2 (W.D. Tex. June 10, 2013) (internal quotations

and citations omitted).

                                           III.       Analysis

               The Trustee’s claims against MexiDeli fail because (1) the Trustee seeks to hold

an entity liable for actions it allegedly took post-termination and (2) any claims that arose pre-

termination are extinguished under the survival statute as a matter of law.

                Federal Rule of Civil Procedure 17(b) provides that a corporation’s capacity to

sue or be sued is determined by the law under which it was organized. FED. R. CIV. P. 17(b)(2).




                                                  3
         Case 19-03562 Document 18 Filed in TXSB on 08/19/19 Page 4 of 9



MexiDeli was organized under the laws of Texas, and, therefore, the Texas Business

Organizations Code governs whether MexiDeli may be sued in this action.

       A.      The Trustee’s claims are solely for actions that MexiDeli allegedly took after
               it no longer existed as a corporation.

               The Trustee’s claims against MexiDeli fail because the Complaint alleges facts

solely related to conduct occurring after the termination of MexiDeli. MexiDeli cannot be held

liable for conduct occurring after it ceases to exist, and therefore the Trustee’s claims against

MexiDeli should be dismissed.

               Under Texas Business Organizations Code Section 11.102, “[e]xcept as otherwise

provided by this chapter, the existence of a filing entity terminates on the filing of a certificate of

termination with the filing officer.” TEX. BUS. ORG. CODE § 11.102; see also Bridgestone

Brands, LLC v. Katy Freeway Tire & Auto., Inc., Civil Action No. H-15-2274, 2017 WL

6327652, at *4 (S.D. Tex. May 25, 2017) (“Under Texas law, the existence of a corporation

terminates when it files a certificate of termination.”). Terminated entities can only be held

liable for existing claims, which is defined as “(A) a claim that existed before the entity’s

termination and is not barred by limitations; or (B) a contractual obligation incurred after

termination.” Tex. Bus. Org. Code §§ 11.001, 11.351. “A dissolved corporation is not liable for

a post-dissolution claim.” Anderson Petro-Equipment, Inc. v. State, 317 S.W.3d 812, 817 (Tex.

App.—Austin 2010, pet. denied) (citations omitted). Any claims that arose for actions taken

after the corporation no longer existed must be brought against the officers or directors. See,

e.g., Endsley Elec., Inc. v. Altech, Inc., 378 S.W.3d 15, 26 (Tex. App.—Texarkana 2012, no pet.)

(explaining that, for an officer or director to be held personally liable for a forfeited corporation’s

actions, “[t]he liability must be ‘created or incurred’ after the forfeiture of corporate privileges.”)

(quoting Serna v. State, 877 S.W.2d 516, 519 (Tex. App.—Austin 1994, writ denied); Jonnet v.



                                              4
           Case 19-03562 Document 18 Filed in TXSB on 08/19/19 Page 5 of 9



State, 877 S.W.2d 520, 523 (Tex. App.—Austin 1994, writ denied) (“[o]fficers and directors

remain without protection from liability until corporate privileges are revived.”).

               The Complaint alleges that David Fernandez continued to do business as

MexiDeli after the entity was terminated in 2014, and the Trustee seeks to avoid transfers that

MexiDeli allegedly received after the entity was terminated. (Dkt. 1, Compl. ¶¶ 25, 40–43.)

Because all of the Trustee’s claims in the complaint are for allegedly fraudulent transfers

occurring after the termination of MexiDeli, MexiDeli cannot be held liable for this alleged

conduct because a terminated entity does not have legal status and cannot conduct business. As

the Complaint does not allege any facts that support a claim against MexiDeli, the claims against

MexiDeli should be dismissed with prejudice.

       B.      If the Trustee seeks to avoid transfers that were made during MexiDeli’s
               existence, the Trustee’s claims are expired under the Texas Business
               Organizations Code.

               The Complaint does not allege any facts related to pre-termination conduct of

MexiDeli. Even if it did, however, the Trustee cannot bring these claims because they have

expired.

               While a corporation terminates on its effective date, Texas law provides that a

corporation “continues in existence until the third anniversary of the effective date of [its]

termination only for purposes of: (1) prosecuting or defending in [its] name an action or

proceeding brought by or against the terminated entity” or “(2) permitting the survival of an

existing claim by or against the terminated filing entity.”       Bridgestone Brands, 2017 WL

6327652, at *4 (citing TEX. BUS. ORG. CODE § 11.356(a)(1), (a)(2)). Once the three-year

window has passed, claims against terminated entity should be dismissed, as “there is no longer

an entity which can be sued.” Martin v. Tex. Women’s Hosp., Inc., 930 S.W.2d 717, 721 (Tex.




                                             5
         Case 19-03562 Document 18 Filed in TXSB on 08/19/19 Page 6 of 9



App.—Houston [1st Dist.] 1996); Tex. Bus. Org. Code § 11.359(a); Bridgestone Brands, 2017

WL 6327652, at *4; Darocy v. Chase Home Fin., LLC, Civil Action No. 3:10-CV-1259-L, 2011

WL 1938151, at *6 (N.D. Tex. May 18, 2011); Cohen Acquisition Corp. v. EEPB, P.C., No. 14-

14-00330-CV, 2015 WL 2404869, at *2 (Tex. App.—Houston [14th Dist.] May 19, 2015). As a

Texas court applying an earlier version of this statute explained, this law was enacted to: “(1)

allow claimants to sue a dissolved corporation for pre-dissolution activity for three years after its

dissolution; and (2) protect shareholders, officers, and directors of a dissolved corporation from

prolonged and uncertain liability.” Gomez v. Pasadena Health Mgmt., Inc., 246 S.W.3d 306,

314 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

               This statute is a survival statute, which operates differently than a statute of

limitations. Martin, 930 S.W.2d at 720. Under the common law, a corporation had no legal

existence after termination, until courts created an equitable doctrine to provide a lien to

creditors for the assets of a dissolved corporation called the “trust fund theory.” Gomez, 246

S.W.3d at 313. The Legislature then enacted an earlier version of the current statute, providing

for a three-year survival period for corporations. Id. While this statute creates a three-year

period to bring a claim against a corporation, it is distinguishable from a statute of limitations.

Id. at 315–16. As Gomez explains, “a statute of limitations affects the time that a stale claim

may be brought while a survival statute gives life for a limited time to a right or claim that would

have been destroyed entirely but for the statute.” Id. (quoting Martin, 930 S.W.2d at 720). The

survival statute “arbitrarily extend[s] the life of the corporation to allow remedies connected with

the corporation’s existence to be asserted.” Id. (quoting Martin, 930 S.W.2d at 720). When a

remedy is statutory, rather than derived from the common law, the provisions of the statute are




                                             6
            Case 19-03562 Document 18 Filed in TXSB on 08/19/19 Page 7 of 9



“mandatory and exclusive, and must be complied with in all respects or the action is not

maintainable.” Id. (quoting Dubai Petroleum Co. v. Kazi, 12 S.W.3d 71, 76 (Tex. 2000).

                    As this statute is a survival statute, and not a statute of limitations, the three-year

period in which to bring a lawsuit cannot be extended by a separate tolling provision. Id. The

Bankruptcy Code, 11 U.S.C. Section 108, “provides an extension of the statute of limitations in

certain circumstances,” giving the trustee additional time to file a claim. 3 In re Soporex, Inc.,

446 B.R. 750, 772 (Bankr. N.D. Tex. 2011). As the three-year survival period of a corporation is

not a statute of limitations, but a survival statute that is mandatory, 11 U.S.C. Section 108 does

not operate to extend the period in which the Trustee can bring a claim against a dissolved

corporation. See Gomez, 246 S.W.3d at 316 (holding that the survival statute prevailed over

statute of limitations tolling provisions in the Texas Medical Liability Act).

                    MexiDeli was voluntarily terminated in December 2014. (Ex. A, Certificate of

Termination.) Not only is this undisputed by the parties, but the Complaint asserts this as a fact.

(Dkt. 1, Compl. ¶ 24.) Under Texas law, the Trustee had three years, until December 2017, to

bring claims against MexiDeli that were already in existence, which means they occurred when

MexiDeli was still active or were contractual obligations that incurred post-termination. To the

extent that any of the Trustee’s allegations attempt to bring claims that occurred during




3
    11 U.S.C. Section 108(a) provides:

           If applicable nonbankruptcy law . . . fixes a period within which the debtor may commence an action, and
           such period has not expired before the date of the filing of the petition, the trustee may commence such
           action only before the later of—
                    (1) the end of such period, including any suspension of such period occurring on or after the
                    commencement of the case; or
                    (2) two years after the order for relief.



                                                     7
         Case 19-03562 Document 18 Filed in TXSB on 08/19/19 Page 8 of 9



MexiDeli’s existence, they are expired under applicable law. MexiDeli should not be sued in

this action.

                                         IV.       Conclusion

               Based on the foregoing, Defendant MexiDeli respectfully requests that, pursuant

to Federal Rule of Civil Procedure 12(b)(6), the Court dismiss all claims against MexiDeli with

prejudice, as they fail to state a claim for which relief can be granted.



                                               Respectfully submitted,

                                                       JORDAN, LYNCH, & CANCIENNE PLLC

                                                       /s/ Michael Cancienne
                                                       Michael Cancienne
                                                       Texas Bar No. 24055256
                                                       USDC SD TX No. 31085
                                                       Walter Lynch
                                                       Texas Bar No. 24046330
                                                       USDC SD TX No. 965265
                                                       1980 Post Oak Blvd., Suite 2300
                                                       Houston, Texas 77056
                                                       Telephone: 713.955.4025
                                                       Facsimile: 713.955.9644
                                                       mcancienne@jlcfirm.com
                                                       wlynch@jlcfirm.com

                                                       Harold N. May
                                                       State Bar No. 13264800
                                                       USDC SD TX No. 14186
                                                       1500 South Dairy Ashford, Ste. 325
                                                       Houston, Texas 77077
                                                       Hap.may@may-firm.com

                                                       ATTORNEYS FOR DEFENDANTS




                                               8
        Case 19-03562 Document 18 Filed in TXSB on 08/19/19 Page 9 of 9



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 19th, 2019, a true and correct copy of the foregoing was
served by the Court’s Electronic Case Filing System on all counsel of record.

              Joshua W. Wolfshohl
              Aaron James Power
              Porter Hedges LLP
              1000 Main, 36th Floor
              Houston, Texas 77002
              713-226-6000 (telephone)
              713-226-6231 (facsimile)

              apower@porterhedges.com
              Counsel for the Trustee

                                                   /s/ Michael Cancienne
                                                   Michael Cancienne




                                           9
